Citation Nr: 1243824	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961 and from October 1961 to August 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral hearing loss and for tinnitus.


FINDINGS OF FACT

1.  The Veteran did not have ongoing disabling hearing impairment during service nor at separation from his later period of service.

2.  Disabling hearing impairment found on testing many years after service is not attributable to noise exposure during service. 

3.  The Veteran's tinnitus began during service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or aggravated, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a January 2008 letter, issued prior to the September 2008 initial unfavorable decision on the appealed claims.  That letter addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letter also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and the report of a VA medical examination that addressed hearing loss and tinnitus.  That examination was adequate for rating purposes.  The Veteran has not identified any additional potentially relevant evidence.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hearing Loss and Tinnitus

The Veteran contends that he was exposed to noise during service and that his hearing loss and tinnitus began during service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including neurological disorders such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The report of the Veteran's June 1958 service entrance examination indicates that his hearing was checked only with whispered voice testing.  Records of sick call and medical treatment during the Veteran's service are silent for complaints involving the ears or hearing.  In recent years, the Veteran has reported having sought treatment in service in June 1958 for tinnitus and bleeding from his left ear.  The only sick call notation from June 1958 in the Veteran's service medical records, however, is a note showing treatment for blisters on the feet.

The report of a service examination in March 1961 shows results of audiometric testing for only two auditory thresholds.  At 2000 Hertz, the thresholds were reported as 15 decibels in each ear. At 4000 Hertz, the thresholds were reported as 35 decibels in each ear.  Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization(ISO) units to facilitate comparison of results.  Converted to ISO units, the thresholds were 25 in each ear at 2000 Hertz, and 40 in each ear at 4000 Hertz.

On audiological testing in a service examination in November 1961, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
5
LEFT
-5
-5
-5
5
15

Converted to ISO units, those results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
5
15
20

On audiological testing in a service examination in May 1962, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
-5
0
LEFT
-5
-5
-5
0
5


Converted to ISO units, those results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
5
5
LEFT
10
5
5
10
10

Hearing testing reported during service did not include any report of speech audiometry.  The service separation document, DD Form 214, for each of the Veteran's two periods of active duty reflect that his specialty was teletype operator.  Those documents reflect that he was recognized as a carbine marksman and expert.

The claims file contains records of VA treatment of the Veteran in 1999 to 2008.  In primary care in September 2000, he reported a two and a half week history of a plugged feeling in his ears, a perceived decreased in hearing, and ringing in his ears.  A treating clinician observed cerumen layers over both tympanic membranes.  The clinician's impression was cerumen impaction of both ears.  The clinician prescribed ear drops to address the disorder.  In treatment in August 2007, the Veteran reported having cerumen in both ears, worse in the left.  He stated that he had noticed decreased hearing when taking a polygraph test that day.  The treating clinician noted cerumen in both ears.  The clinician recommended use of ear drops. 

The Veteran submitted in December 2007 his claim for service connection for several disorders, including hearing loss and tinnitus.  In the claim and in a January 2008 statement, the Veteran indicated that hearing loss and tinnitus had been problems since service, but that he had put up with those problems and had not had treatment for them.  

The Veteran had a VA audiology examination in June 2008.  The examining audiologist reported having reviewed the Veteran's claims file.  The examiner stated that a notation reading "OTO CHEK BETTER THAN" on the report of the March 1961 service examination suggested that the testing was a screen rather than a threshold search.  The Veteran reported that during service his primary duties were as a teletype operator and mechanic and as a motor pool mechanic.  He stated that he was exposed to excessive noise in the cryptography room, which was filled with many teletype machines.  He related that there was considerable machine noise, banging, and yelling and general confusion because of the high levels of ambient noise.  He reported that during his basic training he was a coach on the firing range, and that he has noticed bilateral continuous tinnitus since that time.  He stated that one time he experienced blood from his left ear.  He reported that he went to sick call, and was told to put cotton in his ear.  The Veteran expressed his belief that his tympanic membrane was ruptured at that time.  He stated that hearing protection was not used during his service.  He also indicated that he sustained a concussion in a motor vehicle accident during service.  He reported that his post-service employment was as a teletype and radio repairman for six years and as a security director for 26 years.  He stated that he consistently used hearing protection during the equipment repair job.  He indicated that he had recreational noise exposure from hunting, and that he wore hearing protection when hunting.  He reported having occasional difficulties with equalizing middle ear pressure.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
100
LEFT
5
5
15
30
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examiner's impression was bilateral sensorineural hearing loss.  The examiner expressed the opinion that it is less likely than not that the Veteran's hearing loss is associated with noise exposure experienced during his service.  The examiner explained that this opinion was based on the Veteran having normal hearing on his 1962 service separation examination.  The examiner stated the opinion that it is as least as likely as not that the Veteran's tinnitus is related to his noise exposure during service.  The examiner explained that the opinion was based on the Veteran's report of onset of tinnitus occurring with rifle fire during training, and on the examiner's knowledge that tinnitus can occur in the absence of hearing loss.

In a September 2008 statement, the Veteran wrote that in basic training in June 1958 he trained firing a rifle, and reported to two superiors that he had hearing loss and ringing in both ears.  He stated that both superiors agreed with him that it was possible that both of his ear drums were broken, and that he needed to go to sick call to document it.  He stated that at sick call the physician on duty told him that he had acute tinnitus from his exposure to weapons fire without hearing protection.  The Veteran stated that tinnitus and hearing loss had affected him thereafter, and that had caused him to be denied several jobs.  In a September 2009 statement, the Veteran asserted that his tinnitus is attributable to his duties in high noise environments as a teletype operator and as a coach on the firing range.

During service, the March 1961 testing showed disabling hearing impairment based on the 40 decibel threshold at 4000 Hertz.  Testing in November 1961 and May 1962, however, showed hearing without disabling impairment.  The 2008 VA examiner stated that the notation on the March 1961 report could indicate that that test was a quick screen and not full testing.  That VA examiner concluded that the normal test results after the March 1961 showed that the Veteran did not incur ongoing hearing loss during service.  The audiologist's professional opinion carries significant evidentiary weight.  The Veteran is competent to report that he perceived diminished hearing over the years following service.  Objective test results or other evidence from a health care professional are needed, however, to show when the Veteran's hearing became sufficiently impaired to constitute disability for VA purposes.  There is no contemporaneous evidence of a post-service hearing loss until many years after service.  The Veteran has stated that he did not receive treatment for hearing loss over the years following service, and he has not indicated that his hearing was tested and found impaired at any time soon after service.  Considering the VA examiner's opinion, the normal hearing on testing at separation from the later period of service, and the absence of competent evidence of disabling hearing loss soon after service, the preponderance of the evidence is against service connection for hearing loss.

The Veteran's report of exposure to rifle fire noise and teletype machine noise during service is credible, and is supported by entries on his service separation documents.  Although the Veteran's service medical records do not document the consultation for ear bleeding and tinnitus that he reports, the VA examiner found that an experience of tinnitus during and since service is consistent with the Veteran's history of exposure to rifle fire.  The examiner provided a competent opinion supporting a relationship between service noise exposure and tinnitus in service and since.  In light of the Veteran's account and the examiner's opinion, the record supports service connection for the Veteran's tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


